EXAMINER’S COMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This notice of allowance is issued in responsive to the amendment filed February 16, 2021. As directed by the amendment, claims 1, 4, 9 and 17 have been amended, and claims 2-3, 5-8 and 10-16 have been cancelled. Thus, claims 1, 4, 9 and 17 are presently pending. 
The amendments to the claims noted above obviate all rejections of the pending claims as set forth in the previous Office action. Those rejections are hereby withdrawn.
Allowable Subject Matter
There being no outstanding objection(s) or rejection(s), claims 1, 4, 9 and 17 are allowed and have been renumbered to claims 1-4 respectively.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are Jones (US 20150173678 A1), Nordmeyer-Massner (“Stretchable Coil Arrays: Application to Knee Imaging Under Varying Flexion Angles”) and Klein (US 20060186172 A1) as set forth in the previous Office action. Nordmeyer-Massner discloses in Table 1, page 873 wherein the number of conductors for the 5-mm Cu braid are 96 (which falls within the claimed range of 72-120 individual wires), Klein teaches that similar desoldering braids are arranged braided together in groups comprising 4-12 individual wires ([0008]) 4 individual wires would result with 24 groups (which falls within claimed range of 18-30 groups), however, neither Nordmeyer-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 20, 2021